Citation Nr: 0709798	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-31 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUES

1.  Whether chiropractic treatment for a spine disorder from 
February 11, 2004 through April 19, 2004 (26 visits) at 
Southside Chiropractic Health Center was authorized by the 
Department of Veterans Affairs (VA).

2.  Entitlement to reimbursement for, or payment of, 
unauthorized medical expenses for chiropractic treatment for 
a spine disorder from February 11, 2004 through April 19, 
2004 (26 visits) at Southside Chiropractic Health Center.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from January 1964 
to January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) 
located in Canandaigua, New York, that denied the claim for 
reimbursement for, or payment of, unauthorized medical 
expenses for chiropractic treatment incurred from February 
11, 2004 through April 19, 2004 (26 visits) at Southside 
Chiropractic Health Center.  The veteran perfected an appeal 
of that decision.  The case is now ready for appellate 
review.  

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The essence of the veteran's argument is that the 
chiropractic treatment in question that he received between 
February 11, 2004 and April 19, 2004 at Southside 
Chiropractic Health Center was in fact authorized by his 
primary care VA physician.  

The VAMC denied the veteran's claim, however, on the basis 
that the chiropractic treatment that he received at Southside 
Chiropractic Health Center did not meet the criteria for 
reimbursement for, or payment of unauthorized medical 
expenses.  The May 2004 decision and the July 2004 statement 
of the case provided laws and regulation and reasons and 
bases solely on that issue.  They did not address the issue 
of whether the treatment in question had been authorized.  

The Board finds that the veteran should be provided with a 
supplemental statement of the case specifically addressing 
the issue of whether the chiropractic service in question had 
been authorized, and such supplemental statement of the case 
should include the governing laws and regulations as well as 
the reasons and bases for any decision reached.  38 C.F.R. 
§§ 19.29, 19.30 (2006).  

In essence, the Board believes that the threshold question of 
whether payment was authorized in advance must be 
specifically adjudicated before the Board can address the 
question of whether the criteria for reimbursement have been 
met.

The Board recognizes that the veteran's contention that the 
treatment was discussed by the Chief of Staff at the Samuel 
S. Statton VAMC in a letter to the veteran.  However, in 
explaining VA's position to the veteran as to the matter of 
authorization of private medical services, the Chief of Staff 
made continuous reference to documents that were purportedly 
in the veteran's claims file.  

The veteran's claims file, however, has not been associated 
with his VA "Unauthorized Medical Services" temporary 
folder, and was not provided to the Board for review of the 
veteran's appeal.  The Board's review must include all of the 
relevant evidence in the possession of VA.  Without the 
actual claims folder for review, this cannot be accomplished.  

Accordingly, this case is REMANDED for the following:

1.  The VAMC should locate and associate 
the veteran's claims file with the VA 
"Unauthorized Medical Services" 
temporary folder prior to readjudicating 
the issues on appeal.

2.  The VAMC should adjudicate the issues 
of whether chiropractic treatment for a 
spine disorder from February 11, 2004 
through April 19, 2004 (26 visits) at 
Southside Chiropractic Health Center was 
authorized by VA.  If it is determined 
that treatment was not authorized, the 
VAMC should readjudicate the issue of 
entitlement to reimbursement for, or 
payment of, unauthorized medical expenses 
for chiropractic treatment for a spine 
disorder from February 11, 2004 through 
April 19, 2004 (26 visits) at Southside 
Chiropractic Health Center.  

3.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the VAMC should issue a 
supplemental statement of the case (SSOC) 
on both issues.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
claim currently on appeal, including in 
particular those relevant to the issue of 
whether chiropractic treatment for a 
spine disorder from February 11, 2004 
through April 19, 2004 (26 visits) at 
Southside Chiropractic Health Center was 
authorized by VA.  A reasonable period of 
time for a response should be afforded.  

4.  Thereafter, the case, including both 
the veteran's claims folder and the VA 
"Unauthorized Medical Services" 
temporary folder, should be returned to 
the Board for final appellate review, if 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, 38 U.S.C.A. §§ 5109B, 
7112.



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


